Campbell, Chief Justice,
delivered the opinion of the court:
This cause comes to the court under a special act conferring jurisdiction to hear and determine it. The act entitled “An act for the relief of A. S. Rosenthal Company,” approved December 16, 1926 (44 Stat. 1761), is set forth in the petition. The petition was filed in accordance with the provisions of the act and there is no question of the loss or the value of the case of silk. It went into the customhouse, was sent to and received in the appraisers’ stores, and duly appraised and marked to be returned to the warehouse. Beyond this it could not be traced. It was never delivered to plaintiff and after much search was never found. Under the terms of the jurisdictional act the plaintiff is entitled to be paid the damages resulting from the loss, as well as the duty which was paid upon the case of silk. Judgment will be awarded accordingly.
Moss, Judge; Graham, Judge; and Booth, Judge, concur.